Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-3-2006

Banda v. NJ Spec Treatment
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4263




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Banda v. NJ Spec Treatment" (2006). 2006 Decisions. Paper 1641.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1641


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-98                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 05-4263
                                ________________

                              JOHN M. BANDA, JR.,

                                             Appellant

                                        v.

    NEW JERSEY SPECIAL TREATMENT UNIT ANNEX; MR. P. LAGANA,
                  Assistant Superintendent (sued in his individual &
             official capacities); DR. CAROLE LESTER, Clinic Psych.
                     (sued in her individual & official capacities);
           MR. DEVON BULLARD, Clinic Psych. (sued in his individual
            & official capacities); MS. JENNA CACCESE, N.J. Program
              Coordinator (sued in her individual & official capacities);
          TERRI MARYANN ROTH, Treatment Team Leader (sued in her
             individual & official capacities); DR. PHILLIP LEAVITT,
                  N.J. Clinic Psych. (sued in his individual & offical
      capacities); MS. STANZIONE, Special Worker (sued in her individual &
         official capacities); DR. A. LEVINSON, Clinic Psych. (sued in his
             individual & official capacities); DR. A. WILLIAMS, Staff
              Clinic Psych. (sued in his individual & official capacities);
 MS. TINA SPAGNUOLO, Unit Director (sued in her individual & official capacities);
                     DR. RONALD "RUSTY & QUO” REEVES,
              State Psych. (sued in his individual & official capacities);
      DR. KALDANI, State Psych. (sued in his individual & official capacities);
             GAMBOUR, State Psych. (sued in his individual & official
          capacities); DR. ZEIGUER, State Psych. (sued in his inidividual
                                  & official capacities)
                     ____________________________________

                  On Appeal From the United States District Court
                            For the District of New Jersey
                              (D.C. Civ. No. 05-cv-2078)
                    District Judge: Honorable William J. Martini
                  _______________________________________
           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   January 20, 2006

            BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                                (Filed:   February 3, 2006)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       John M. Banda, Jr. appeals the order of the United States District Court for the

District of New Jersey dismissing his civil rights action.

       Banda was civilly committed pursuant to an order of involuntary commitment

under the New Jersey Sexually Violent Predator Act (“Act”) and is currently a resident of

the Special Treatment Unit Annex (“STU Annex”) at Avenel, New Jersey. He filed a

complaint pursuant to 42 U.S.C. § 1983 against the STU Annex and numerous individual

mental health professionals involved in his treatment and/or evaluation. In the complaint,

Banda alleged that the defendants violated his constitutional rights when they abused their

authority and unlawfully caused his civil commitment under the Act, even though he was

not convicted of a sex offense. Banda alleged that the treatment he receives at the facility

is forcing him to admit to sex crimes. As relief, Banda sought unrestricted release from

confinement, expungement of his court records, and $255 million in damages. After

granting Banda in forma pauperis status, the District Court dismissed his complaint under

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim upon which relief may be

granted.
       Banda timely filed a notice of appeal. We have appellate jurisdiction pursuant to

28 U.S.C. § 1291. Having granted Banda leave to proceed in forma pauperis on appeal,

we must now determine whether Banda’s appeal should be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B). An appeal may be dismissed as frivolous if it has no arguable

basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

        Banda’s section 1983 action essentially alleged that he was involuntarily

committed, in violation of his civil rights, based on false information and reports, non-

sex-related convictions, and deliberate mis-diagnoses by defendants. The District Court

properly held that Banda’s claim for immediate release must be sought through a petition

for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also

Souder v. McGuire, 516 F.2d 820, 823 (3d Cir. 1975) (involuntary commitment is a type

of “custody” actionable under the habeas statute). Further, Banda’s claims are not

cognizable under section 1983 because a favorable outcome would necessarily imply the

invalidity of his confinement. See Wilkinson v. Dotson, ___ U.S. ___, 125 S. Ct. 1242,

1247-48 (2005); Heck v. Humphrey, 512 U.S. 477 (1994). Accordingly, the District

Court properly dismissed the complaint. We note, however, that a dismissal here should

be without prejudice to his bringing a section 1983 action if he is ultimately successful in

invalidating his civil commitment. See Heck 512 U.S. at 486-87.1

       For the foregoing reasons, Banda’s appeal will be dismissed under 28 U.S.C.

§ 1915(e)(2)(B) for lack of legal merit.


   1
    Also, the District Court did not err in declining to exercise supplemental jurisdiction
over Banda’s state law claims. See 28 U.S.C. § 1367(c).